internal_revenue_service index number number release date department of the treasury p o box ben franklin station washington dc contact person telephone number refer reply to cc dom p si - plr-100755-99 date date legend partnership agency project state city a b c d e f g plr-100755-99 h i j k l m dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of agency and partnership requesting a letter_ruling under sec_42 of the internal_revenue_code and sec_1_42-13 of the income_tax regulations to correct an administrative error in an allocation of the low-income_housing_credit dollar amounts agency and partnership represent that the facts are as follows facts partnership is a state limited_partnership that was formed to acquire develop and operate the project a low-income_housing project consisting of a units located in city on b partnership submitted an application to agency for an allocation of low-income_housing tax_credits which referenced a units in c buildings on d partnership was granted low-income_housing tax_credits for the project on e partnership received its f carryover agreement from agency to carryover f low-income_housing tax_credits pursuant to sec_42 on g agency requested information from partnership for processing the form_8609 by h partnership had submitted all of the information requested by agency in i agency discovered an administrative error while reviewing the information submitted by partnership for processing the form_8609 the administrative error is in the carryover agreement which indicates that the project consists of j building rather than c buildings in addition the estimated eligible_basis in the carryover agreement did not break down the costs for each building when the carryover agreement was issued by agency reference was not made to the plr-100755-99 b application_for low-income_housing tax_credit which indicated c buildings agency issued the carryover agreement based upon the information submitted with the carryover agreement the fact that the project was issued only j building_identification_number bin is an administrative error it was always the intent of partnership and agency that the project would comprise c buildings therefore the original f carryover agreement inaccurately reflected the intent of partnership and agency at the time the document was completed in early k partnership was informed by agency that a request for a private_letter_ruling would be needed partnership and agency actively obtained information and reviewed the necessary regulations to determine the proper procedures for filing a private_letter_ruling request agency represents that if it was aware that the project included additional buildings agency would have made the f carryover allocation pursuant to sec_42 rather than sec_42 in connection with the above statement of facts agency represents that it intended to make a project-based allocation to the project pursuant to sec_42 the number of buildings in the project was not material to the carryover allocation for the project and the fact that the project had c residential buildings rather than j would not have affected a the amount of low-income_housing tax_credit allocated to the project b the ranking of the project in agency’s f allocation round or c any other aspect of the carryover allocation for the project ruling requested agency and partnership request the internal_revenue_service to rule that agency may amend the f carryover allocation to include bins for the l buildings added to the project and allocate the appropriate amount of low-income_housing tax_credit to each of the c buildings in the project not exceeding dollar_figurem for the entire project as required under sec_1_42-13 agency and partnership hereby agree to such conditions as the secretary considers appropriate if the above ruling_request is granted law and analysis under sec_42 state and local housing_credit agencies may correct administrative errors and omissions concerning allocations and recordkeeping within a reasonable period of time after their discovery sec_1_42-13 defines an plr-100755-99 administrative error or omission as a mistake that results in a document that inaccurately reflects the intent of the agency at the time the document is originally completed or if the mistake affects a taxpayer a document that inaccurately reflects the intent of the agency and the affected taxpayer at the time the document is originally completed sec_1_42-13 however provides that an administrative error or omission does not include a misinterpretation of the applicable rules and regulations under sec_42 in the present case agency committed an administrative error when the f carryover agreement referenced j building when the actual number of residential buildings was c this error was not a misinterpretation of the applicable rules and regulations under sec_42 however as a result of this error the f carryover allocation did not accurately reflect the intent of agency and partnership at the time the document was executed the intent of agency was to allocate the same amount of credit to the project notwithstanding the number of the buildings in the project further the change does not affect the amount of housing_credit_dollar_amount allocated to the project the ranking of the project in agency’s f allocation round nor any other aspect of the carryover allocation for the project thus a correctable administrative error occurred in this situation under the represented facts the f carryover allocation is the credit allocating document under sec_1_42-13 the secretary must pre-approve a correction of an administrative error or omission if the correction is not made before the close of the calendar_year of the error or omission and the correction requires a numerical change to the credit_amount allocated for the building or project in the present case the correction would involve a numerical change to the credit_amount allocated to the j building that properly received a bin based solely on the representations and the relevant law and regulations set forth above we rule as follows agency committed an administrative error when it failed to identify the actual number of residential buildings in the project in the carryover agreement submitted to partnership because of that administrative error the f carryover allocation inaccurately reflects the intent of agency and partnership when the f carryover allocation was executed agency and partnership requested approval to correct the administrative error within a reasonable period of time after becoming aware of the administrative error agency will assign bins to accurately reflect that there are c residential buildings in the project and plr-100755-99 agency will allocate low-income_housing tax_credit to each of the c residential buildings in the project not exceeding dollar_figurem for the entire project to correct this administrative error agency must do the following amend the f carryover allocation to include bins for the l additional buildings in the project and to allocate the appropriate amount of low-income_housing tax_credit to each of the c buildings in the project not exceeding dollar_figurem for the entire project the new bins do not have to be in sequential order with the existing j bin and the existing j bin shall continue in effect on the amended f carryover allocation agency should indicate that it is making the correction under sec_1_42-13 and attach a copy of the amended f carryover allocation to an amended form_8610 annual low-income_housing_credit agencies report for f and file the amended form_8610 with the service when completing the amended form_8610 agency should follow the specific instructions on the form_8610 under the heading amended reports no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on whether the project qualifies for the low-income_housing tax_credit under sec_42 nor the validity of the project’s costs included in eligible_basis plr-100755-99 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours harold e burghart assistant to the branch chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy
